Title: To Thomas Jefferson from David Ross and Other Virginia Merchants, 18 October 1785
From: Ross, David,Nelson, Heron & Co.,Pleasants, Thomas, Jr.
To: Jefferson, Thomas



Sir
Richmond, the 18th. October 1785

His Excellency Governour Henry, having been pleased to communicate to us, an extract from your Letter to him, in respect to Supplying the Farmers-General of France with a quantity of Tobacco immediately from this State, and requested our Sentiments thereon; we have informed him that we believe no Merchants of Credit here, would at present enter into a Contract, as the fluctuating prices of Tobacco since peace, would make such a Contract very Hazardous, and Might be Injurious to one, or the other of the Contracting parties, and therefore it would be More eligible for them to obtain their supplies by a purchase on Commission, untill the trade became more settled; and we have taken the Liberty of offering our Services for that purpose. As you are well acquainted  with our Situation, as also with our General Knowledge of the Country, and experience in its Commerce, so you are a proper Judge of our abilities to transact this business, and we would fain hope that you will render us such Services therein as may be in your power. And here it may not be amiss to observe that Norfolk from its Central and Convenient Situation to the Great Rivers of the Chesapeak, will be the proper place for shipping the greater part of the Tobacco, and in order to give proper efficacy and despatch to this business one of us would reside there, while the others would take such stations upon the Several Rivers as would give us every possible advantage in purchasing the Tobacco, and in procuring an exit for the Manufactures of France. If this business was principally Committed to us, we would Immediately erect Warehouses at Norfolk to contain fifteen hundred hhds. of Tobacco with a Wharf, on long side of which a ship of any burthen Might load, which would give Such despatch to the business, that it would greatly lessen the freights of the Tobacco.
Tho’ we have for the above reasons declined to make any overtures towards a Contract, yet, if you should find that the Farmers prefer obtaining their supplies by Contract, we should be glad to be fully informed thereof and the prices that they would probably give, as when the Trade has acquired more Solidity it might be equally agreeable to enter into such engagements with them.
We have the Honour to be With great Respect, Your obliged, & Most ob Hble Sts.,

david ross
nelson, heron, & co.
thomas pleasants jr.

